DETAILED ACTION

Amendment
Acknowledgement is made of Amendment filed 08-31-21.
Claims 1 and 11 are amended.
Claims 2-5 and 12-25 are canceled.
Claims 1, 6-11 and 26-27 are pending.

Allowable Subject Matter	
Claims 1, 6-11 and 26-27 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 1, 8-10 and 26 are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 1 in combination as claimed, including:
the second conductive loop laterally adjacent to the first conductive loop in a same plane, and the second conductive loop separated from the first conductive loop by the dielectric spacer layer, wherein the first conductive loop is not electrically connected to the second conductive loop, wherein a second trace forming the second conductive loop has a second width that is smaller than the first width, and wherein the second trace has a bottommost surface co-planar with the bottommost surface of the first trace; and a second dielectric layer, 
Claim 6 is allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 6 in combination as claimed, including:
wherein the first conductive loop is not electrically connected to the second conductive loop, and wherein a second trace forming the second conductive loop has a second width that is smaller than the first width, wherein the second conductive loop is formed over the first dielectric layer, and wherein a sidewall surface of the first conductive loop is separated from a sidewall surface of the second conductive loop by the dielectric spacer; and a second dielectric layer, wherein the first conductive loop, the second conductive loop, and the dielectric spacer are within the second dielectric layer, wherein the dielectric spacer includes a cap layer formed over a top surface of the first conductive loop and a sidewall spacer formed over the sidewalls of the first conductive loop.
Claim 7 is allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 7 in combination as claimed, including:
a dielectric spacer formed over the first conductive loop; and a second conductive loop separated from the first conductive loop by the dielectric spacer layer, wherein the first conductive loop is not electrically connected to the second conductive loop, wherein the dielectric spacer includes a cap layer formed over a top surface of the first conductive loop and a sidewall spacer formed over the 
Claims 11 and 27 are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 11 in combination as claimed, including:
wherein the first conductive loop is not electrically connected to the second conductive loop, wherein a second trace forming the second conductive loop has a second width that is smaller than the first width, wherein the second trace has a bottommost surface co-planar with the bottommost surface of the first trace, and wherein the second conductive loop is formed laterally adjacent to first conductive loop in a same plane, and wherein forming the second conductive loop comprises: forming a seed layer over the dielectric spacer layer; depositing and patterning a photoresist material to form openings above the first conductive loop; and plating a conductive material in the openings; and forming a second dielectric layer, wherein the first conductive loop, the second conductive loop, and the dielectric spacer are within the second dielectric layer.
After carefully review the specification and the claims in the application and art search, considering what is claimed as a whole that the aforementioned limitations are believed to render said claims 1, 6, 7, 11 and all claims dependent thereof patentable over art of record.
6. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079.  The examiner can normally be reached on 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOLIANG CHEN/
Primary Examiner, Art Unit 2848